DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Drawings
The drawings are objected to because Fig(s). 1-3, 5, and 6 include reference characters that are underlined, but that are not placed within the corresponding structure.  The reference characters should instead include a leader line.  See MPEP § 608.02 and 37 C.F.R § 1.84(l) and (q).
The drawings are objected to because Fig(s). 3 and 5 show(s) an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
The drawings are objected to because several leader lines in Figs. 6 and 7 have multiple reference characters associated with a single line.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the projects are borne against each other and embedded into the collar” of claim 10 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lines 1 and 2 include the legal phraseology “comprising.”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Para. 32 line 5 reads “handle 11 is outwards pulled” but is suggested to read --handle 11 is pulled outwards-- for grammatical correctness.
Para. 34 line 11 reads “the inner wall” but is suggested to read --an inner wall-- to proper antecedent basis of the term.
Para. 34 line 17 reads “collar 131is” but is suggested to read --collar 131 is-- to correct a typographical error.
Para. 35 line 3 reads “and t and the” but is suggested to read --and the-- to correct a typographical error.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 4, 6, and 7 are objected to because of the following informalities:
Claim 1 line 3 reads “comprising first outer shell” but is suggested to read --comprising a first outer shell-- to include an appropriate article.
Claim 1 line 4 reads “and first inner shell” but is suggested to read --and a first inner shell-- to include an appropriate article.
Claim 1 line 10 reads “the action” but is suggested to read --an action-- for proper antecedent basis.
Claim 3 line 4 reads “a first group of connecting sheet” but is suggested to read --a first group of connecting sheets-- for a typographical error.  This error is present throughout the claim set.  Applicant’s assistance is requested in remedying the typographical error.
Claim 3 line 6 reads “a second group of connecting sheet” but is suggested to read --a second group of connecting sheets-- for grammatical correctness.  This error is present throughout the claim set.  Applicant’s assistance is requested in remedying the typographical error.
Claim 3 line 7 reads “are formed by extending from the collar” but is suggested to read --extend from the collar-- for grammatical correctness.
Claim 3 line 10 reads “a clamping groove fitting with the clamping hook” but is suggested to read --a clamping groove engageable with the clamping hook-- for grammatical flow.
Claim 4 line 2 reads “first outer shell, the clamping groove and the positioning strip” but is suggested to read --first outer shell, wherein the clamping groove and the positioning strip-- to better delineate the different clauses of the claim.
Claim 6 line 4 reads “the first gap, the second gap are” but is suggested to read --the first gap and the second gap are-- for grammatical correctness.
Claim 7 line 3 reads “from the handle with passing through” but is suggested to read --from the handle and passes through-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “elastic” in claim 1 line 2 is used by the claim to mean “main or primary,” while the accepted meaning is “able to resume its normal shape after deformation.”  The term is indefinite because the specification does not clearly redefine the term.  For the purposes of examination, the term “elastic” will be interpreted as meaning “main.”
Regarding claim 1, line 3 recites the limitation “shell, comprising a connecting end,” which renders the claim unclear.  It is unclear which structure comprises the connecting end.
Regarding claim 1, line 5 recites the limitation “arm, which is connected,” which renders the claim unclear.  It is unclear which structure is connected to the connecting end.
Regarding claim 2, line 2 recites the limitation “arranged in one of the first outer shell,” which renders the claim unclear.  The use of the term “arranged in one of” implies at least two possible structures; but the claim only recites a single option in which the electric pulse generating device is arranged.
Regarding claim 2, line 2 recites the limitation “in a manner of,” which renders the claim unclear.  It is unclear if the limitations following the term “in the manner of” do or do not form a part of the invention.
Regarding claim 3, lines 9-10 recite the limitation “a clamping block engaged to the collar and a clamping hook are disposed on the first inner shell,” which renders the claim unclear.  Claim 3 is reciting further limitations of the connecting member; however, the first inner shell is formed as part of the handle (see claim 1 line 4).  Therefore, it is unclear how the clamping block and clamping hook are affixed on two distinct parts.
Regarding claim 4, lines 3-4 recite the limitation “with a corresponding positioning groove,” which renders the claim unclear.  It is unclear to what the positioning groove corresponds.
Regarding claim 9, line 2 recites the limitation “unequal to that,” which renders the claim unclear.  It is unclear to what the term “that” refers.
Regarding claim 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a project” in claim 10 line 1 is used by the claim to mean “a projection,” while the accepted meaning is “an individual or collaborative enterprise that is carefully planned to achieve a particular aim.” The term is indefinite because the specification does not clearly redefine the term.  For the purposes of examination, the term “project” will be interpreted as meaning “projection.”
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over CN 203842179 to Li (herein Li) in view of US Pat. Pub. 2021/0137774 to Quan (herein Quan).
Regarding claim 1, Li discloses a neck massaging device (cervical vertebra massage instrument, Fig. 1), comprising: an elastic arm (main body 100, Fig. 1);  5a handle (right handle 300, Fig. 1) comprising first outer shell (second right side cover 303, Fig. 1), comprising a connecting end (see annotated figure below) and a free end opposite to the connecting end (see annotated figure below), and first inner shell (second left side cover 302, Fig. 1) attached with the first outer shell (second left and right side covers 302, 303 are connected, Fig. 1); a connecting member for connecting the handle to the elastic arm (cover 200, Fig. 1), which is connected to the connecting end of the handle and attached with the inner shell (cover 200 contains projections that engage with corresponding openings on the handle 300 and main body 100, Fig. 1 and annotated figure); an electrode assembly (electrode assembly 107, Fig. 1); and 10an electric pulse generating device electrically connected with the electrode assembly (electric pulse generating device 103 connected to electrode assembly 107, Fig. 1), wherein the free end of the handle swings with the connecting member as a pivot under the action of external force (handle 300 is capable of pivoting relative to main body 100, Fig. 1).  
[AltContent: textbox (Annotated Fig. 1 of Li)]
    PNG
    media_image1.png
    835
    811
    media_image1.png
    Greyscale

Li discloses the inner and outer shells being joined by screws; but Li does not disclose the first inner shell buckled to the first outer shell, and the handle pivots to drive the first inner shell to be separated from the connecting member.
However, Quan teaches a physiotherapy instrument (Fig. 1) including the first inner shell buckled to the first outer shell (the first and second housing 1-1 and 1-2 are buckled with one another, Para. 82), and the handle pivots to drive the first inner shell to be separated from the connecting member (to separate the two housing 1-1, 1-2 are separated by pivoting the housings away from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint between the inner and outer shells of Li to be buckled together as taught by Quan in order to replace one well-known joining method (i.e. screws) with another well-known joining method (i.e. buckles) with the expected result of selective engagement for access to the interior without the need of tools to disengage.
Regarding claim 3, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Li further discloses wherein the connecting member comprising: a collar (cover 200 has a collar, annotated figure); a first group of connecting sheet connected to the connecting end of the first outer shell of the handle (annotated figure); a second group of connecting sheet connected to the elastic arm (on the opposite end of cover 200 from the first group, see annotated figure, the second group of connecting sheets not visible in figures), wherein the first and second groups of connecting sheet are formed by extending from the collar to both side of the collar (see annotated figure).

    PNG
    media_image2.png
    447
    505
    media_image2.png
    Greyscale

Partial Enlarged Annotated View of Fig. 1 of Li
Modified Li further discloses wherein a clamping block engaged to the collar and a clamping hook are disposed on the first inner shell (male end of Quan buckle is attached to Li second left side cover 302), and a clamping groove fitting with the clamping hook is formed in the first outer shell (female end of Quan buckle is attached to Li second right side cover 303).
Regarding claim 5, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Li further discloses wherein the first group of connecting sheet comprises two first connecting sheets spaced apart from each other (see annotated figure above), and a first gap is formed between the two first connecting sheets (annotated figure), through which the clamping block is clamped into the collar (annotated figure).
Regarding claim 6, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Li further discloses wherein the second group of connecting sheet comprises two second connecting sheets spaced apart from each other (see annotated figure above, note that the second group of connecting sheets are hidden in the figures, but that cover has symmetric features on each end), and a second gap is formed between the two second connecting sheets (see annotated figure above), wherein the first gap and the second gap are communicated with an inner space of the collar (see annotated figure above).
Regarding claim 8, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Li further discloses wherein the elastic arm (main body 100, Fig. 1) comprising: a second outer shell connected to the second group of connecting sheet (main casing 101, Fig. 1); and a second inner shell attached with the second outer shell (main unit casing 106, Fig. 1).
Regarding claim 9, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Li further discloses wherein an extending length of the first group of connecting sheet from the collar is unequal to that of the second group of connecting sheet from the collar (the projections extending inward from the cover 200 at each end are mismatched give the extending taper of the cover 200 from one end to another, Fig. 1).
Regarding claim 10, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Li further discloses wherein a projection is disposed on each end of the first outer shell and the second outer shell (see annotated figure below), which is facing the collar (annotated figure); wherein the projections are borne against each other and embedded in into the collar (see annotated figure).

    PNG
    media_image3.png
    839
    345
    media_image3.png
    Greyscale

Partial Enlarged Annotated View of Fig. 1 of Li

Claims 2, 4, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Li and Quan, as applied to claim 1 above, and further in view of US Pat. Pub. 2018/0272118 to Goldwasser et al (herein Goldwasser).
Regarding claim 2, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Li does not disclose wherein the electric pulse generating device is arranged in one of the first outer shell in a manner of being far away from the connecting end and being close to the free end.
However, Goldwasser teaches a neck transdermal electrical stimulation device (Fig. 1C) including wherein the electric pulse generating device is arranged in one of the first outer shell in a manner of being far away from the connecting end and being close to the free end (end regions 151, 161 of the arms of semi-rigid, U-shaped body 121 contain the circuitry including the signal generator, Para. 118, Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the electric pulse generating device of modified Li to be disposed in the end of the handle distal from the elastic arm as taught by Goldwasser in order to facilitate easier access to controls of the generating device while the device is being used without the need to remove the device from the neck.
Regarding claim 4, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Li further discloses wherein a positioning strip is disposed on the first outer shell (see annotated figure below), and the first inner shell is provided with a corresponding positioning groove in which the clamping block is embedded (Quan male end of Quan buckle is positioned on the edge of Li second left side cover 302, see annotated figure below).

    PNG
    media_image4.png
    531
    896
    media_image4.png
    Greyscale

Partial Enlarged Annotated View of Fig. 1 of Li
Li, as modified above, does not disclose wherein the clamping groove and the positioning strip are arranged around the electric pulse generating device.
However, Goldwasser teaches a neck transdermal electrical stimulation device (Fig. 1C) including wherein the clamping groove and the positioning strip are arranged around the electric pulse generating device (end regions 151, 161 of the arms of semi-rigid, U-shaped body 121 contain the circuitry including the signal generator, Para. 118, Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the electric pulse generating device of modified Li to be disposed in the end of the handle distal from the elastic arm as taught by Goldwasser in order to facilitate easier access to controls of the generating device while the device is being used without the need to remove the device from the neck.
Regarding claim 7, the modified Li discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Li further discloses wherein the electrode assembly is electrically connected to the electric pulse generating device through a conducting wire (electric pulse generating device 103 is connected with electrode assembly 107, Fig. 1).  Li, as modified above, does not disclose the electric pulse generating device being located in the handle, and wherein the conducting wire is connected to the elastic arm from the handle with passing through the first gap, the collar and the second gap in sequence.
However, Goldwasser teaches a neck transdermal electrical stimulation device (Fig. 1C) including the electric pulse generating device being located in the handle (end regions 151, 161 of the arms of semi-rigid, U-shaped body 121 contain the circuitry including the signal generator, Para. 118, Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the electric pulse generating device of modified Li to be disposed in the end of the handle distal from the elastic arm as taught by Goldwasser in order to facilitate easier access to controls of the generating device while the device is being used without the need to remove the device from the neck.
Modified Li further discloses wherein the conducting wire is connected to the elastic arm from the handle with passing through the first gap, the collar and the second gap in sequence (Li wire connects Li electric pulse generating device 103 located in Goldwasser handle passes into Li main body 100 through Li cover 200).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0262212 to Schroeder, US 2009/0118652 to Carlucci, CN 204106848 to Ding, CN 108837325 to Zhao et al, and WO 2017/201525 to Goldwasser et al each recite a wearable massaging device including electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785